NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                           _______________________

                                 No. 21-2571
                           _______________________

                               PAUL ARGEN;
                            SURENDER MALHAN,
                                  Appellants

                                         v.

                    ATTORNEY GENERAL NEW JERSEY;
                          HON. DAVID KATZ
                        _______________________

                  On Appeal from the United States District Court
                            for the District of New Jersey
                          District Court No. 2-18-cv-00963
                   District Judge: Honorable Susan D. Wigenton
                          __________________________

                                Argued June 15, 2022

            Before: HARDIMAN, SMITH, and FISHER, Circuit Judges

                             (Filed August 16, 2022)

Paul A. Clark       [ARGUED]
Suite 1N
10 Huron Avenue
Jersey City, NJ 07306
       Counsel for Appellants
Brett J. Haroldson
Robert J. McGuire [ARGUED]
Office of Attorney General of New Jersey
Division of Law
25 Market Street
Hughes Justice Complex
Trenton, NJ 08625
        Counsel for Appellees

                             __________________________

                                      OPINION*
                             __________________________


SMITH, Circuit Judge.

       Surender Malhan, a party to a New Jersey family court proceeding, and Paul

Argen, a member of the media who is prevented by a 2015 family court gag order from

interviewing Malhan concerning certain aspects of the proceeding, appeal the District

Court’s dismissal of their challenges to the gag order on Younger abstention grounds.

We will affirm dismissal of Malhan’s claim as precluded under the doctrine of res

judicata.1 As for Argen, because the Younger doctrine does not extend to him, we will

vacate dismissal of his claim and remand it for further proceedings consistent with this

opinion.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
 See Elkadrawy v. Vanguard Grp., Inc., 584 F.3d 169, 174 (3d Cir. 2009) (“We may
affirm the District Court on any grounds supported by the record.” (citation and quotation
marks omitted)).

                                             2
                                                I

       Amid long-running and acrimonious divorce and child custody proceedings,

Malhan’s putative ex-wife sought a gag order from the family court to protect her and

Malhan’s minor children from potentially damaging public scrutiny. Nichols v. Sivilli,

No. 14-3821, 2014 WL 7332020, at *1 (D.N.J. Dec. 19, 2014). Then-presiding Judge

Nancy Sivilli granted the requested order, which broadly prohibited Malhan and his

putative ex-wife from discussing the proceeding online or with the press. Id. at *1–*2.

Subsequently, in separate federal cases not directly relevant to the case on appeal here,

two members of the media challenged Judge Sivilli’s order on First Amendment right-of-

access grounds. Both challenges were eventually abandoned.2

       In 2015, after Judge Sivilli recused herself, her successor, Judge Donald Kessler,

held a hearing to evaluate the appropriateness of Judge Sivilli’s gag order. Judge Kessler

stated that he would want to “narrowly tailor” any gag order, Plaintiff’s App’x 95, but

that the record of the proceedings at that point were insufficient to allow him to do so.

Accordingly, he ordered both Malhan and his putative ex-wife to work with a court-

appointed psychologist to evaluate how the children might be adversely impacted by

publicity relating to their parents’ dispute.



2
  Allen v. Chell, D.N.J. No. 15-3519, Dkt. 19, at 2 (May 9, 2016) (dismissing Karl
Hagberg’s challenge because “Judge Sivilli’s gag order ha[d] been ‘largely vacated’”);
Allen v. DeBello, 3d Cir. No. 16-2644, Allen’s Opening Br. (Aug. 1, 2016) (failing to brief
the dismissal of Hagberg’s challenge); Nichols v. Sivilli, D.N.J. No. 14-3821, Dkt. 47 (Dec.
6, 2016) (granting voluntary dismissal of challenge by Paul Nichols, who had passed
away).

                                                3
       To preserve the status quo, and choosing to “err on the side of caution to protect

[the children’s] best interest,” id., Judge Kessler entered a 2015 gag order that superseded

the one that had been entered by Judge Sivilli. It read:

       All parties are hereby restrained and enjoined from speaking with, appearing for
       an interview, or otherwise discussing any custody information to any reporters,
       journalists, newscasters or other news media employees or from posting any blogs
       or information not previously posted or disseminated relating to the children or
       any custody issue in this case pending a further hearing.

Id. at 61 (emphasis added).

       Judge Kessler entered the gag order, apparently on a sua sponte basis, even though

he suggested that Malhan’s putative ex-wife had not carried her “burden of proof” on the

question of whether a gag order was necessary. Id. at 94. He explained that he was

entering the gag order against both parties to ensure that “no one’s making a decision that

they later regret”—“hurting the child [when t]hey didn’t mean for it to happen[.]” Id. at

95.

       The 2015 gag order remains in effect to this day. As Malhan would later admit to

the District Court, in the nearly three years following Judge Kessler’s entry of the gag

order, he never cooperated with the ordered psychological evaluation. District Court

Dkt. 18, ¶ 4 (Apr. 18, 2018) (informing the District Court that Malhan’s expert was

“unable to offer [the ordered] expert opinion”).

       Instead, in 2018, Malhan and Argen sought to set aside the 2015 gag order by

filing a federal lawsuit against Judge Kessler and the Attorney General of New Jersey.

(Because Malhan would successfully move to recuse Judge Kessler and his successor, on

the basis that they were conflicted as adverse parties to him in federal litigation, we will

                                              4
refer to the judicial defendant hereinafter as “the family court defendant.”). Pursuant to

42 U.S.C. § 1983 and 28 U.S.C. § 2201, Malhan and Argen sought a declaration that the

2015 gag order violated the First Amendment and an injunction prohibiting its

enforcement against Malhan. Malhan claimed a right to speak; Argen claimed a right to

listen.

          Defendants moved for dismissal, which the District Court denied in part and

granted in part. After determining that abstention was inappropriate, the District Court

concluded that the family court defendant was properly subject to suit. By contrast,

because Plaintiffs failed to implicate the Attorney General in the enforcement of the gag

order, the District Court dismissed the Attorney General from the litigation. Finally, the

District Court dismissed Plaintiffs’ request for injunctive relief against the family court

defendant as barred by Section 1983, although it concluded that Plaintiffs’ declaratory

relief claim could proceed. Subsequently, in February 2020, Plaintiffs filed an

interlocutory appeal from the District Court’s denial of injunctive relief.

          In July 2020, before we affirmed the District Court’s dismissal of Plaintiffs’

injunctive relief claim, see Argen v. Katz, 821 F. App’x 104, 104 (3d Cir. 2020), Malhan

alone filed a second lawsuit challenging the 2015 gag order. Although the

2020 Complaint described new occurrences that had taken place after Plaintiffs filed their

2018 Complaint, the later-in-time Complaint concerned the same 2015 gag order in the

same family court proceeding that was challenged in the earlier-in-time Complaint. E.g.,

Malhan v. Katz, D.N.J. No. 20-8955, Dkt. 1, ¶¶ 76–77, 81 (describing 2015 gag order as

having remained “in effect” for “five years”).
                                                5
       In October 2020, the District Court dismissed Malhan’s 2020 Complaint with

prejudice for reasons not relevant to this appeal,3 and in June 2021, we affirmed. Malhan

v. Katz, 850 F. App’x 838, 838 (3d Cir. 2021). Shortly thereafter, in Plaintiffs’ case here,

the District Court reconsidered the issue of Younger abstention4 and concluded that it was

required to abstain from hearing both Argen’s and Malhan’s challenges to the 2015 gag

order. Thus, it dismissed the claims raised by both Argen and Malhan in their 2018

Complaint.

       This appeal followed.5

                                             II

       We must first determine Defendants’ amenability to suit. With respect to

Plaintiffs’ claims against the Attorney General, we agree with the District Court that

Plaintiffs provided only a “generalized statement of the Attorney General’s duties as

attorney for the State,” Argen v. Kessler, No. 18-963, 2018 WL 4676046, at *11 (D.N.J.




3
 Malhan has not challenged the manner of the District Court’s dismissal. See FTC v.
AbbVie, Inc., 976 F.3d 327, 381 (3d Cir. 2020) (“Arguments not briefed are forfeited on
appeal.”).
4
 Named for Younger v. Harris, 401 U.S. 37 (1971). The District Court concluded that
abstention was required under Younger based on an intervening articulation of the doctrine
we issued not-precedentially in 2020. Argen v. Katz, No. 18-963, 2021 WL 2850427, at
*2–3 (D.N.J. July 8, 2021) (citing Silver v. Ct. of Common Pleas of Allegheny Cnty., 802
F. App’x 55 (3d Cir. 2020)).
5
  The District Court had jurisdiction under 28 U.S.C. § 1331, and we have jurisdiction
pursuant to 28 U.S.C. § 1291. We review dismissals pursuant to the Younger abstention
doctrine de novo. Smith & Wesson Brands, Inc. v. Att’y Gen. of N.J., 27 F.4th 886, 890
(3d Cir. 2022) (citation omitted).

                                             6
Sept. 28, 2018), without allegations implicating him in the enforcement of the gag order.6

Thus, we conclude that the Attorney General is “the wrong defendant,” cf. Williams v.

Army & Air Force Exch. Serv., 830 F.2d 27, 28 (3d Cir. 1987),7 and will affirm the

District Court’s dismissal of the Attorney General from this litigation.

       We agree with Plaintiffs, however, that the family court judge is a proper

defendant for Argen’s declaratory relief claim. The doctrine of judicial immunity does

not bar Argen’s claims because a judge’s crafting of a gag order is administrative in

character and concerns a “non-merits issue,” see Bank of Hope v. Chon, 938 F.3d 389,

392, 394 (3d Cir. 2019) (holding that courts have inherent power to “keep their

proceedings fair and orderly” through measures such as gag orders), and thus it is not

purely an exercise of neutral adjudication. In turn, a judge who makes and enforces a


6
  The only paragraph in Plaintiffs’ Complaint concerning the Attorney General’s
involvement is its statement that the “Attorney General’s Office represented all of the
judges [in Nichols v. Sivilli] and opposed [a motion to substitute the family court
defendant].” Argen v. Katz, D.N.J. No. 18-963, Dkt. 1, ¶ 41 (Jan. 23, 2018). This
contention does not amount to a plausible statement that the Attorney General is
responsible for enforcing the 2015 gag order.

Were we to construe Plaintiffs’ Complaint as incorporating documents they filed
afterwards—specifically, a transcript of the hearing Judge Kessler conducted before
entering the 2015 gag order—we would note that the transcript contradicts Plaintiffs’
position. The Attorney General’s representative stated at the hearing that the Attorney
General took “absolutely no position on the gag order.” Argen v. Katz, D.N.J. No. 18-963,
Dkt. 4-4, at 23 (Jan. 24, 2018); see Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)
(“[A] document integral to or explicitly relied on in the complaint may be considered
without converting the motion to dismiss into one for summary judgment.” (cleaned up)).
7
 Cf. Finberg v. Sullivan, 634 F.2d 50, 54 (3d Cir. 1980) (noting that under Ex parte Young
a state official is a proper defendant if the official “‘has some connection with the
enforcement of the [complained of] act’” (quoting 209 U.S. 123, 157 (1908)).

                                             7
rule of an administrative character “can be sued under Section 1983 for declaratory . . .

relief.”8 Allen v. DeBello, 861 F.3d 433, 440 (3d Cir. 2017).

       We decline to construe judicial immunity too broadly so that it would be

impossible to bring a federal challenge to a state court judge’s rule of his “own creation.”

Whole Woman’s Health v. Jackson, 142 S. Ct. 522, 533 (2021) (referring to Pulliam v.

Allen, 466 U.S. 522, 526 (1984)). Our dissenting colleague expresses the understandable

concern that “allow[ing] a § 1983 suit against the family court judge disincentivizes

litigants from resolving their grievances through the normal process: appeal in the state

courts.” But we disagree that policy considerations allow us to apply judicial immunity in

this case, for reasons we will explain.




8
  We do not disagree with our dissenting colleague that “judges frequently exercise
discretion when adjudicating cases.” We merely conclude that, in the unique circumstance
presented here involving a family court judge’s sua sponte entry of a gag order against both
parties to protect the children from the unintended consequences of their parents’ actions,
the judge’s action was not purely an adjudication of requests presented by the parties.

By contrast, when we have applied judicial immunity, it has been in cases involving
challenges to quintessentially adjudicative actions such as a judge’s handling of witness
presentation and admission of evidence, in a case involving Malhan albeit not-
precedentially, see Malhan v. Katz, 830 F. App’x 369, 370 (3d Cir. 2020); a judge’s
imposition of involuntary commitment, see Brandon E. ex rel. Listenbee v. Reynolds, 201
F.3d 194, 195 (3d Cir. 2000); and a judge’s decision whether to grant an evidentiary
hearing, see Allen, 861 F.3d at 437 (noting action seeking to require judicial defendants to,
“among other things, provide a plenary hearing within ten days to any parent who has his
right to the care, custody, and control of his children reduced through state action”).

                                             8
       First, we observe that the record before us is unclear on the question of whether

Argen, as a non-party, could have sought relief in the family courts.9 In any event, when

we were presented in the Younger abstention context with a similar issue concerning the

federal courts’ role in hearing challenges to state-court proceedings, we did not “imply[]

a duty [on the non-party’s part] to exhaust all available state process [before] seek[ing]

relief [on its First Amendment right-of-access claim] . . . from a federal court.”10 FOCUS

v. Allegheny Cnty. Ct. of Common Pleas, 75 F.3d 834, 843 (3d Cir. 1996).

       Second, we note that Congress in amending Section 1983 limited but did not

eliminate the availability of injunctive relief against ‫ؙ‬state judges—and “implicitly

recognize[d] that declaratory relief is available in some circumstances,” Allen, 861 F.3d

at 439—in response to the Supreme Court’s ruling in Pulliam. In Pulliam, the Court had

held that there is no common law doctrine of “absolute judicial immunity from

prospective [injunctive] relief,” 466 U.S. at 536, nor evidence of Congressional intent “to

limit the injunctive relief available under § 1983,” id. at 540. Because Congress in

responding to Pulliam did not eliminate or otherwise limit the availability of declaratory

relief against state judges under Section 1983, we will apply “Congress’s scheme” and



9
 See generally N.J. CT. R. 5:3-2(a) (“[T]he [family] court, in its discretion, may on its own
or party’s motion direct that any proceeding or severable part thereof involving the welfare
or status of a child be conducted in private.” (emphasis added)).
10
   We note, too, that when federal courts enter gag orders, we do not always require federal
litigants to wait for a final judgment to challenge such orders on First Amendment grounds.
Bank of Hope, 938 F.3d at 394 (holding that the collateral-order doctrine applied to
challenges to the district court gag order at issue).

                                              9
decline “to make a decision based on our judgment in the matter,” BethEnergy Mines,

Inc. v. Dir., Off. of Workers’ Comp. Programs, 32 F.3d 843, 850 (3d Cir. 1994).

       Third, “matter[s] of comity and federalism, independent of principles of judicial

immunity,”11 suffice to insulate state court judges from undue scrutiny in federal court

actions. Pulliam, 466 U.S. at 539. The Younger abstention doctrine, which is “reinforced

by the notion of comity,” Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 77 (2013)

(cleaned up and citation omitted), prohibits12 federal courts from hearing challenges to

certain, “exceptional” classes of ongoing state proceedings, including proceedings before

state judges, id. at 78. Similarly, the Rooker–Feldman abstention doctrine13 prohibits

state-court litigants from challenging final “state-court judgments” in federal court to

circumvent the normal process of U.S. Supreme Court review. Malhan v. Sec’y U.S.

Dep’t of State, 938 F.3d 453, 459 (3d Cir. 2019). If we were to construe the doctrine of

judicial immunity as broad enough to bar challenges to state-court orders and proceedings




11
   We also observe that “[t]he limitations already imposed by the requirements for
obtaining equitable relief against any defendant . . . severely curtail the risk that judges will
be harassed and their independence compromised by the threat of having to defend
themselves against suits by disgruntled litigants.” Pulliam, 466 U.S. at 537–38.
12
  Sprint, 571 U.S. at 72 (“Younger exemplifies one class of cases in which federal-court
abstention is required.”).
13
 Named for Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and District of Columbia
Court of Appeals v. Feldman, 460 U.S. 462 (1983).

                                               10
already covered by these “narrow” and “exceptional” doctrines,14 we would effectively

render those doctrines redundant. It would have been unnecessary for us to conclude, as

we did in another case involving Malhan’s family court dispute, that Younger and

Rooker–Feldman did not bar Malhan’s challenges to a number of the family court

defendant’s orders: setting his child and spousal support obligations, imposing an

administrative levy on his bank account, and garnishing his wages. Malhan, 938 F.3d at

456–57.15

       We decline to extend the doctrine of judicial immunity to this case. Neither do we

opt to dismiss the family court defendant on the ground that there is no adversity—no

“actual controvers[y]” as is required for Article III jurisdiction,” Whole Woman’s Health,

142 S. Ct. at 532—between Argen and the family court defendant.16 Argen is not a party

to the family court proceeding, so it is not the case that his relationship with the family

court defendant is as a litigant before a neutral adjudicator. Id. (observing that private




14
  Malhan, 938 F.3d at 460 (Rooker–Feldman “occup[ies] a narrow ground” (internal
quotation marks and citation omitted)); id. at 462 (“Younger applies to only ‘three
exceptional categories’ of proceedings” (quoting Sprint, 571 U.S. at 78)).
15
   Although the nominal defendants in the other Malhan case were the U.S. Secretary of
State, the New Jersey Attorney General, New Jersey’s administrative bodies for family
affairs, and their officers, we made clear in that case that Malhan went to federal court after
he was “[u]nable to find relief in family court.” Malhan, 938 F.3d at 456.
16
   As we recognized in Allen, judicial immunity and lack of an Article III case or
controversy are two distinct grounds for dismissing a judicial defendant as not amenable
to suit. 861 F.3d at 443 n.49.

                                              11
litigants before state courts “generally are not” adverse to “state-court clerks who docket

th[eir] disputes and the state-court judges who decide them”).

       Although we conclude that the family court defendant is amenable to suit for

Argen’s claim, we do not reach whether judicial immunity or Article III principles bars

Malhan’s claim because it fails on other, “non-merits grounds[.]” Hoffman v. Nordic

Nats., Inc., 837 F.3d 272, 277 (3d Cir. 2016) (“[A] court is not required to establish

jurisdiction before dismissing a case on non-merits grounds [such as] claim preclusion”

(citing Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 431 (2007)).

                                             III

       Malhan’s claim fails because it is precluded under the doctrine of res judicata by

our 2021 judgment order affirming dismissal of his 2020 Complaint. See Malhan, 850 F.

App’x at 838. Res judicata is applicable if there has been a final judgment on the

merits17 in a suit involving the same parties or their agents, and the other suit in which res

judicata is asserted is based on the same occurrence or series of occurrences. Blunt v.

Lower Merion Sch. Dist., 767 F.3d 247, 276–77 (3d Cir. 2014). A final judgment on the

merits in one suit can be preclusive on the other suit, even if the suits do not involve the

same set of allegations, if the facts of each case are “indisputably connected” and arise




17
   A final judgment on the merits for purposes of res judicata is any dismissal with
prejudice. Papera v. Pa. Quarried Bluestone Co., 948 F.3d 607, 610 (3d Cir. 2020).

                                             12
out of “some form” of the same complained-of conduct by the defendant. Elkadrawy,

584 F.3d at 174.

       Here, Malhan brought First Amendment challenges to the same 2015 gag order in

the same family court proceeding in both the 2018 and the 2020 Complaints, and we

affirmed a dismissal with prejudice of Malhan’s 2020 Complaint. And application of res

judicata is appropriate here because it would serve the interests of “fairness, finality, and

judicial economy[.]” Hoffman, 837 F.3d at 277. Thus, we will affirm the District Court’s

dismissal of Malhan’s 2018 claim, on the alternative ground that it is precluded under the

doctrine of res judicata.

                                             IV

       By contrast, on the record before us, no procedural bar applies to Argen’s claim.

Younger abstention, which the District Court applied in dismissing Argen’s claim, is

inapplicable with respect to Argen because he is not a party to the family court

proceeding. See FOCUS, 75 F.3d at 843–44 (holding that a federal court cannot abstain

under Younger from hearing a federal lawsuit challenging a state court judge’s action

from a non-party to the state proceeding). Even if we assume that a family court gag

order is an order “uniquely in furtherance of the state courts’ ability to perform their

judicial functions,” so that it would satisfy one of the Younger doctrine’s requirements,

Sprint, 571 U.S. at 78 (internal quotation marks and citation omitted), Younger abstention

is appropriate only if state judicial proceedings are “ongoing,” Middlesex Cnty. Ethics

Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982). There is no ongoing



                                             13
proceeding involving Argen because he is not a party to the family court matter. See

FOCUS, 75 F.3d at 843.

       Here, Argen’s claim could have been dismissed as “completely dependent upon

and derivative of Malhan’s ability to share [custody dispute] information,” Argen v. Katz,

No. 18-963, 2021 WL 3421567, at *2 (D.N.J. Aug. 5, 2021),18 if the family court

defendant had established the affirmative defense of non-party claim preclusion. See

Taylor v. Sturgell, 553 U.S. 880, 885, 905–07 (2008). The family court defendant,

however, did not address whether Argen is Malhan’s agent so that they would be the

same party for res judicata purposes. Id. at 907. Thus, we leave it to the District Court

in the first instance to evaluate Argen’s First Amendment claim on its merits.

       And in remanding Argen’s claim, we express no view on its merits. We do note

that in some circumstances, “privacy rights may outweigh the public’s interest in

disclosure” of the information sought by a plaintiff claiming a First Amendment right of

access. United States v. Smith, 776 F.2d 1104, 1113 (3d Cir. 1985) (citing, inter alia,



18
    Although the District Court did not cite to a case in dismissing Argen’s claim as
derivative of Malhan’s, we note that its reasoning closely resembles that of the Second
Circuit in Spargo v. New York State Commission on Judicial Conduct, 351 F.3d 65, 73
(2d Cir. 2003) (after abstaining under Younger from hearing the state court judge’s
speaker-based First Amendment challenge to ethics rules, dismissing his supporters’
listener claims as “inextricably intertwined with the First Amendment interests asserted by
[the judge]”).

Because we do not affirm dismissal of Malhan’s claim on the basis that it fails on its First
Amendment merits, we have not determined that Malhan lacks an “underlying First
Amendment right.” Id. at 84. Thus, it does not necessarily follow from our dismissal of
Malhan’s claim that Argen lacks a “protected interest in hearing [Malhan] speak.” Id.

                                            14
Nixon v. Warner Comm’cns, Inc., 435 U.S. 589, 598 (1978)).19 In addition, although its

interpretation of the First Amendment does not bind us, we observe that the New Jersey

Supreme Court has articulated several factors for the “weighing process” between the

“public’s right” to information about a family court proceeding and the “state’s

compelling interest in conducting a private hearing,” including whether there are “any

allegation[s] of physical or psychological abuse[.]” N.J. Div. of Youth & Fam. Servs. v.

J.B., 576 A.2d 261, 269–70 (N.J. 1990). We leave it to the District Court on remand to

weigh the relevant interests.

                                             V

       For the reasons set forth above, we will affirm dismissal of Malhan’s claim. We

will remand Argen’s claim for further proceedings consistent with this opinion.




19
  Cf. Nixon, 435 U.S. at 598 (“It is uncontested, however, that the right to inspect and copy
judicial records is not absolute. Every court has supervisory power over its own records
and files, and access has been denied where court files might have become a vehicle for
improper purposes. For example, the common-law right of inspection has bowed before
the power of a court to insure that its records are not ‘used to gratify private spite or
promote public scandal’ through the publication of ‘the painful and sometimes disgusting
details of a divorce case.’” (emphasis added)).
                                             15
                  Paul Argen, et al v. Gurbir Grewal, et al, No. 21-2571
                                        ______________

HARDIMAN, Circuit Judge, dissenting in part.

       I agree with the majority that we should affirm the District Court’s dismissal of

Malhan’s claims against both defendants and Argen’s claims against the New Jersey

Attorney General. I also agree with the Majority that “a judge who acts as a neutral and

impartial arbiter of a statute is not a proper defendant to a Section 1983 suit challenging

the constitutionality of a statute. . . . However, a judge who acts as an enforcer or

administrator of a statute can be sued under Section 1983 for declaratory . . . relief.” Allen

v. DeBello, 861 F.3d 433, 440 (3d Cir. 2017) (citations omitted). Unlike my colleagues, I

believe the state court judge in this case was acting as an adjudicator when he issued the

gag order. Therefore, I would also affirm the District Court’s dismissal of Argen’s claim

for declaratory relief against the family court judge.

       To decide whether a judge acts as an adjudicator—against whom suit is not

proper—or as an administrator—against whom suit might be proper—we consider the

procedures the judge is required to follow. For example, when a judge does not initiate

the case and the parties are represented by counsel, judges are more likely acting as

adjudicators. See Brandon E. ex rel. Listenbee v. Reynolds, 201 F.3d 194, 199 (3d Cir.

2000) (holding that judges who commit minors to involuntary drug and alcohol

rehabilitation are adjudicators because the proceeding must be initiated by the parents,

counsel must be appointed for the minor, and the judge must hold a hearing to decide “a

mixed question of law and fact typical to the adjudicative setting”); see also Sup. Ct. of


                                                  1
Va. v. Consumers Union of U.S., Inc., 446 U.S. 719, 736 (1980) (holding that the state

supreme court was acting as an enforcer, not adjudicator, when it initiated disciplinary

proceedings against attorneys). Likewise, notice to the parties and hearings suggest that a

judge is acting in an adjudicative capacity. Allen, 861 F.3d at 441–42 (discussing Bauer

v. Texas, 341 F.3d 352 (5th Cir. 2003)). Most relevant to this appeal, judges do not depart

from their role as adjudicators simply because they have significant discretion to craft

orders regulating the behavior of the litigants before them. See id. at 442 (discussing

Nollet v. Justices of the Trial Ct. of the Commonwealth of Mass., 83 F. Supp. 2d 204 (D.

Mass), aff’d, 248 F.3d 1127 (1st Cir. 2000), where the statute gave state court judges

significant discretion to craft restraining orders in domestic relations matters). In short,

judges frequently exercise discretion when adjudicating cases.

       In contrast, when state judges act as administrative officers, they are more likely to

be proper defendants to a declaratory judgment action under § 1983. See Georgevich v.

Strauss, 772 F.2d 1078, 1087–88 (3d Cir. 1985) (holding that judges acted as enforcers in

a statutory scheme that gave them, instead of the parole board, the unilateral power to

parole prisoners without any procedural constraints). Another important factor is whether

the judge acts pursuant to a statute or promulgates his own rules. See Consumers Union,

446 U.S. at 731 (holding that the state supreme court acted in a legislative, not judicial,

capacity when it promulgated attorney disciplinary rules).

       Our opinion in Allen exemplifies our fact-intensive approach. There, we held that

New Jersey family court judges were not proper defendants in § 1983 actions because

they acted as adjudicators when they decided custody matters. Allen, 861 F.3d at 442

                                               2
(holding that judges acted in an adjudicatory capacity because, even though they had

broad discretion, they decided custody under a statutory standard, had no right to initiate

actions, had no administrative functions, did not promulgate any rules, and had to hold

hearings in many cases). We did not specifically address whether the family court judges

acted as adjudicators when issuing gag orders. Nonetheless, it would be odd for us to say

that the custody determination itself is adjudicative, but an order issued in furtherance of

the custody determination is administrative.

       The facts here demonstrate that the family court judge was acting as an adjudicator

when he issued the gag order. The judge did not initiate the action; Malhan’s ex-wife did.

The gag order issued only after a hearing in which the parties were represented by

counsel. The gag order was meant to protect material that, by statute, must remain

confidential. Moreover, it applied to both Malhan and his ex-wife. In sum, the family

court judge acted in his adjudicatory capacity and was not a proper defendant.

       The Majority sees it differently because Argen was not a party to the state

proceedings. But to determine whether a judge is a proper defendant we look at his

actions, not the characteristics of the plaintiff suing him. See Allen, 861 F.3d at 440

(asking whether the judge acts as a “neutral and impartial arbiter” or “an enforcer or

administrator” to determine if he is a proper defendant); Reynolds, 201 F.3d at 199

(asking whether the judge is “an adjudicator” or “an enforcer or administrator”);

Georgevich, 772 F.2d at 1088 (asking whether the judges are “neutral adjudicators” or

“enforcers”). So the fact that Argen was not a party to the state court proceedings sheds



                                               3
no light on the question whether the family court judge was acting as an adjudicator or an

administrator when he issued the gag order.

       The family court judge did craft the gag order, but that alone does not make him a

proper defendant. Unlike in Consumers Union, the family court judge in this case did not

promulgate a general legislative rule; he issued and applied a gag order to the litigants

before him. Cf. 446 U.S. at 731 (holding that the state supreme court acted in a legislative

capacity when it promulgated its disciplinary rules).

       Finally, I am concerned that the Majority’s decision to allow a § 1983 suit against

the family court judge disincentivizes litigants from resolving their grievances through

the normal process: appeal in the state courts. State court judges decide constitutional

issues every day. By allowing federal suits to proceed against those judges, the Majority

sanctions an unwarranted federal incursion against our state court judges.

       For these reasons, I respectfully dissent from the Court’s decision to the extent it

remands the case for further proceedings against the family court judge.




                                              4